Exhibit (h)(8) SCHEDULE A NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT DATED MAY 1, 2007 Portfolio Limitation Period Expense Limitation (as a % of average daily net assets) Small-Cap Growth Class S 12/31/2015 1.40% Guardian Class S 12/31/2015 1.25% International Class S 12/31/2015 1.50% International Large Cap S 12/31/2015 1.30% Mid-Cap Growth Class S 12/31/2015 1.25% Real Estate Class S 12/31/2015 1.75% Regency Class I 12/31/2015 1.50% Regency Class S 12/31/2020 1.25% Socially Responsive Class I 12/31/2015 1.30% Socially Responsive Class S 12/31/2015 1.17%
